Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 1 of 19 PageID: 286



                                                              [Dkt. No. 32]

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE


  MANUEL PONTES, PH.D.,

  Plaintiff,                               Civ. No. 18-17317(RMB/KMW)

               v.                           OPINION

  ROWAN UNIVERSITY,

  Defendant.




 APPEARANCES:

 REGER RIZZO DARNALI LLP
 By: Michael J. Needleman, Esq.
 700 East Gate Drive, Suite 101
 Mount Laurel, New Jersey 08054
      Counsel for Plaintiff Manuel Pontes, Ph.D.

 BROWN & CONNERY, LLP
 360 Haddon Avenue, P.O. Box 539
 Westmont, New Jersey 08108
      Counsel for Defendant Rowan University



 RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

       In this civil action, Plaintiff Manuel Pontes, Ph.D.

 (“Plaintiff” or “Dr. Pontes”) alleges that Defendant Rowan

 University (“Defendant” or “the University”) violated his rights

 under the New Jersey Constitution and the Family Medical Leave Act

 (“FMLA”) by disciplining Plaintiff for absences taken to care for

 his elderly mother in 2017 and 2018.        Although Defendant rescinded
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 2 of 19 PageID: 287



 the disciplinary action and reimbursed Plaintiff for lost wages,

 Plaintiff still wishes to pursue his claims against the

 University.    Now, this matter comes upon the Court upon

 Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint [Dkt.

 No. 32].    For the reasons set forth herein, Defendant’s Motion to

 Dismiss will be GRANTED.


 I.    FACTUAL BACKGROUND

       Plaintiff Manuel Pontes is a tenured member of the faculty in

 the Marketing Department of the Rohrer College of Business at

 Rowan University, which is a member of the New Jersey Public

 University system located in Glassboro, New Jersey.          In his

 Amended Complaint [Dkt. No. 27], Plaintiff contends that the

 University violated his rights under the New Jersey Constitution

 and the FMLA.    In support of his claims, Plaintiff points to two

 instances when he left the country to care for his “90 year old

 widowed mother” in India who “has a number of serious, chronic,

 and debilitating illnesses.” Am. Compl. at ¶ 4.

       Plaintiff alleges that the first instance was on unspecified

 dates “prior to November 25, 2017,” when he traveled to India to

 visit his mother.     Plaintiff admits that he neither sought

 approval for his absence from campus nor notified the University

 of his need to take leave under the FMLA.         Instead, Plaintiff

 asserts that he made arrangements to remotely manage his classes

 using online materials “in accordance with informal, but well
                                       2
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 3 of 19 PageID: 288



 established, practices of Rowan.”         When Plaintiff’s immediate

 supervisor, Dr. Susan Lehrman, learned that Plaintiff had been

 absent from campus, Dr. Lehrman questioned Plaintiff about why his

 time sheets reflected that he was on campus, even though he had

 been out of the country.      After Plaintiff explained that he was

 out of the country attending to “an emergency personal matter,”

 Dr. Lehrman agreed to approve his time sheets.         Plaintiff did not

 inform Dr. Lehrman that his absence from the country was to care

 for his elderly mother.

         In March 2018, Plaintiff once again traveled to India to

 visit his mother.     In this instance, Plaintiff alleges that he

 timed the visit to coincide with the University’s spring break.1

 Plaintiff departed to India on March 11, 2018 using a one-way

 ticket.   Plaintiff claims that he intended to purchase a return

 ticket while in India, but never did so because his mother

 suffered serious injuries in falls on March 12, 2018 and March 21,

 2018.   Needing to attend to his mother’s injuries, at some point

 after March 21, 2018, Plaintiff allegedly informed the Dean that

 he would need to apply for FMLA and that he would continue to

 manage his classes by remote instruction until the Dean could find


 1 In Defendant’s prior motion to dismiss, filed January 9, 2019
 [Dkt. No. 7], Defendant attached a copy of the University’s
 “Academic Calendar 2017-2018,” which states that the University’s
 Spring Break ran from Monday, March 12, 2018 to Saturday, March
 17, 2018. [See Dkt. No. 7-3]. For the reasons discussed below,
 the Court will consider this document on this Motion to Dismiss.
                                       3
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 4 of 19 PageID: 289



 a replacement to teach his classes.        Plaintiff’s request for FMLA

 leave was approved effective Monday, March 24, 2018.

       Although Plaintiff’s request for FMLA leave was approved,

 effective March 24, 2018, the University allegedly disciplined

 Plaintiff for being “absent from the classroom without

 justification” for the dates prior to March 24th.          Over the next

 few months, Plaintiff claims that the University threatened him

 with various types of discipline, ranging from a one-week

 suspension without pay to the commencement of de-tenure

 proceedings.

       By Plaintiff’s own admission, after Plaintiff challenged the

 disciplinary action, he was never actually suspended and the

 University never commenced a de-tenure proceeding. See Am. Compl.,

 at ¶ 15.    Although Plaintiff was not suspended, he alleges that

 the University substantially reduced his January 2019 paychecks in

 retaliation for using FMLA leave. Id. at ¶ 16.         Pay records

 attached to Defendant’s Motion to Dismiss confirm Plaintiff’s

 allegation that his pay was reduced in January 2019. [See Dkt.

 Nos. 32-2, pages 12-13; 34-1, pages 3-7].2        However, these records




 2 Although Plaintiff does not dispute the authenticity of these
 pay records, Plaintiff argues that these documents should not be
 considered on the motion to dismiss. Specifically, Plaintiff
 contends that various acronyms such as “RETRO PY” are ambiguous
 and could refer to “a payment for monies owed from years past
 having nothing to do with Dr. Pontes’s FMLA rights.” See Pl.’s
 Opp. Br. [Dkt. No. 33], at p. 2. For the reasons discussed below,
                                       4
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 5 of 19 PageID: 290



 also indicate that, by March 22, 2019, the University fully

 reimbursed Plaintiff for all salary withheld from his January 2019

 paychecks. See id.

       Plaintiff commenced this action, on November 20, 2018, in the

 Superior Court of the State of New Jersey, Camden County (Case No.

 CAM-L-4324-18).     Defendant removed the case to this Court on

 December 18, 2018 [Dkt. No. 1] and moved to dismiss Plaintiff’s

 initial complaint on January 9, 2019 [Dkt. No. 7].          At oral

 argument, on August 29, 2019, this Court granted Defendant’s

 motion to dismiss without prejudice. [See Dkt. No. 25].           On

 September 27, 2019, Plaintiff filed the Amended Complaint [Dkt.

 No. 27].    Now, this matter comes before the Court upon Defendant’s

 Motion to Dismiss the Amended Complaint.


 II.   LEGAL STANDARD

       When reviewing a plaintiff’s complaint on a motion to

 dismiss, the district court “must accept as true all well-pled

 factual allegations as well as all reasonable inferences that can

 be drawn from them, and construe those allegations in the light

 most favorable to the plaintiff.” Bistrian v. Levi, 696 F.3d 352,

 358 n.1 (3d Cir. 2012).      However, to withstand a motion to dismiss

 under Federal Rule of Civil Procedure 12(b)(6), “a complaint must

 contain sufficient factual matter, accepted as true, to ‘state a


 see infra, Section III(A), the Court will consider these documents
 on the motion to dismiss.
                                       5
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 6 of 19 PageID: 291



 claim to relief that is plausible on its face.’” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009)(quoting Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

 plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Id. at 662. “[A]n unadorned,

 the defendant-unlawfully-harmed-me accusation” does not suffice to

 survive a motion to dismiss. Id. at 678. “[A] plaintiff’s

 obligation to provide the ‘grounds’ of his ‘entitle[ment] to

 relief’ requires more than labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do.”

 Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265,

 286 (1986)).


 III. ANALYSIS

       In the Motion to Dismiss, Defendant argues that Plaintiff (1)

 lacks standing because he cannot claim an “injury in fact” since

 Plaintiff has already received full backpay and has not been

 further disciplined; (2) fails to state a claim under the New

 Jersey Constitution; and (3) fails to state claims for either

 interference or retaliation under the FMLA.         For the reasons

 discussed below, Defendant’s Motion to Dismiss will be granted.




                                       6
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 7 of 19 PageID: 292



       A. Review of Documents Outside the Pleadings

       As an initial matter, the Court examines whether it may

 appropriately consider various documents attached to Defendant’s

 motions to dismiss without converting this motion into one for

 summary judgment; namely, the University’s 2017-2018 Academic

 Calendar and payroll records related to Plaintiff’s alleged

 reduction in pay.     Generally, “a district court ruling on a motion

 to dismiss may not consider matters extraneous to the pleadings.”

 In re Burlington Coat Factory Sec. Lit., 114 F.3d 1410, 1426 (3d

 Cir. 1997)(citing Angelastro v. Prudential–Bache Sec., Inc., 764

 F.2d 939, 944 (3rd Cir. 1985)). However, an exception to the

 general rule is that a “document integral to or explicitly relied

 upon in the complaint” may be considered “without converting the

 motion [to dismiss] into one for summary judgment.” In re

 Burlington, 114 F.3d at 1426 (quoting Shaw v. Digital Equip.

 Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)); see also In re Donald

 J. Trump Casino Sec. Litig.-Taj Mahal Litig., 7 F.3d 357, 368 n.9

 (3d Cir. 1993)(“a court may consider an undisputedly authentic

 document that a defendant attaches as an exhibit to a motion to

 dismiss if the plaintiff's claims are based on the

 document”)(quoting Pension Benefit Guar. Corp. v. White Consol.

 Indus., 998 F.2d 1192, 1196 (3rd Cir. 1993)).




                                       7
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 8 of 19 PageID: 293



       First, the Court finds that it may properly consider the

 University’s 2017-2018 Academic Calendar, which was attached to

 Defendant’s prior motion, in evaluating the instant Motion to

 Dismiss.    See supra, at n.1.     Plaintiff has never disputed the

 authenticity of this Academic Calendar, which appears to have been

 taken from the Rowan University Undergraduate Catalog for the

 2017-2018 academic year.      As the timing of spring break is

 integral to Plaintiff’s contention that “Rowan was on its Spring

 Break” when he left for his trip to India and that he “intended to

 return for classes after Spring Break,” see Am. Compl., at ¶ 9,

 the Court finds that the Academic Calendar is integral to

 Plaintiff’s claims and may be reviewed on this Motion to Dismiss.

       Second, the Court finds that it may also consider the January

 to March 2019 payroll documents attached to Defendant’s Motion to

 Dismiss (and Defendant’s Reply Brief). In arguing that the Court

 should not consider these records at the motion to dismiss stage,

 Plaintiff does not dispute the authenticity of the payroll records

 or the fact that he did, indeed, receive these payments.           Rather,

 Plaintiff argues that these payments could be “monies owed from

 years past having nothing to do with Dr. Pontes’s FMLA rights” and

 that “[n]o discovery has taken place, and so there is no way to

 determine when, how and why the payment was made in March 2019.”

 See Pl.’s Opp. Br., at pages 1-2 and n.1.         The Court rejects these

 arguments.

                                       8
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 9 of 19 PageID: 294




       Plaintiff’s Amended Complaint specifically alleges that “he

 was punished for expressing his rights under the FMLA, insofar as

 his pay for January 2019 was substantially reduced.” Am. Compl.,

 at ¶ 16.    Therefore, the payroll records from the time when

 Plaintiff alleges that his pay was reduced are integral to the

 harm alleged in the Amended Complaint.        Additionally, to the

 extent Plaintiff discovered that his pay had been reduced in

 January 2019, he must have explicitly relied upon his payroll

 records.

       As recognized by the Third Circuit, the “integral” documents

 exception was intended to prevent a plaintiff from maintaining a

 claim “by extracting an isolated statement from a document and

 placing it in the complaint, even though if the statement were

 examined in the full context of the document, it would be clear

 that the statement [did not support the claim].” See Mele v. Fed.

 Reserve Bank of New York, 359 F.3d 251, 256 (3d Cir. 2004), as

 amended (Mar. 8, 2004)(quoting In re Burlington Coat Factory, 114

 F.3d at 1426).

       These payroll records provide the full context for

 Plaintiff’s allegation that he was not suspended, but compensation

 was still withheld from his paycheck.        A review of Plaintiff’s pay

 statements from January 11, 2019 and January 25, 2019 confirm that

 105 hours’ worth of pay were withheld under a notation “SUS WOP.”


                                       9
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 10 of 19 PageID: 295



  However, between the January 25, 2019 and March 22, 2019 pay

  statements, Plaintiff was reimbursed for 105 hours’ worth of pay

  under a notation “RETRO PY.” [See Dkt. No. 34-1, at pages 3-7].

  Although Plaintiff argues that the notations in these payroll

  records are ambiguous, this Court questions whether Plaintiff has

  any good faith basis for that contention.        Given the timing of

  these notations, they seem to suggest only one plausible,

  unambiguous explanation.3

       Given that both the academic calendar and the payroll records

  appear to be indisputably authentic and unambiguous, at this

  juncture, this Court does not see any benefit to opening discovery

  and converting this motion into one for summary judgment.

  However, if Plaintiff can make a good faith argument that this

  Court is mistaken about the authenticity or meaning of either the

  academic calendar or payroll records, the Court would be willing

  to entertain such an assertion on a motion for reconsideration.




  3 In the Motion to Dismiss, the University explains that the money
  was removed from Plaintiff’s paycheck in anticipation of the
  planned suspension without pay, but that the University repaid the
  money after it decided not to follow through with the suspension.
  See MTD, at p. 3, n. 2. Although the Court does not consider that
  statement at this juncture for the truth of the matter asserted,
  the payroll records are consistent with that explanation.
                                       10
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 11 of 19 PageID: 296




       B. Standing to Assert FMLA Claims

       In the Motion to Dismiss, Defendant contends that Plaintiff

  lacks standing because he has failed to allege a redressable

  “injury in fact.”    Specifically, Defendant argues that Plaintiff’s

  alleged injuries cannot be redressed by a favorable judgment, as

  the University has already rescinded any adverse action against

  Plaintiff and provided backpay for lost wages.         This Court agrees

  with Defendant.

       Federal courts are courts of limited jurisdiction and may

  only consider those actions that meet the case-or-controversy

  requirements of Article III. Friends of the Earth, Inc. v. Laidlaw

  Environmental Services (TOC), Inc., 528 U.S. 167, 180 (2000).           To

  meet the minimal constitutional mandate for Article III standing

  Plaintiffs must show (1) an “injury in fact,” (2) “a causal

  connection between the injury and the conduct complained of,” and

  (3) that the injury will “likely” be “redressed by a favorable

  decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61

  (1992).    An “injury in fact” is defined as “an invasion of a

  legally protected interest which is (a) concrete and

  particularized ... and (b) actual or imminent, not conjectural or

  hypothetical.” Id., at 560.

       Relevantly, “under the FMLA’s enforcement provision, an

  employer is liable only for compensation and benefits lost ‘by

                                       11
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 12 of 19 PageID: 297



  reason of the violation,’ § 2617(a)(1)(A)(i)(I), for other

  monetary losses sustained ‘as a direct result of the violation’ §

  2617(a)(1)(A)(i)(II), and for ‘appropriate’ equitable relief,

  including employment, reinstatement, and promotion, §

  2617(a)(1)(B). King v. Inova Health Care Servs., 2020 WL 2108728,

  at *11 (E.D. Va. May 1, 2020)(citing Ragsdale v. Wolverine World

  Wide, Inc., 535 U.S. 81, 89 (2002)).

       In this case, Plaintiff lacks a redressable injury because

  the alleged harms have already been cured by the University.           See

  King, 2020 WL 2108728, at *11 (holding that plaintiff lacked

  standing for FMLA claim where defendant took timely corrective

  action to rescind discipline).      First, Plaintiff admits that the

  University discontinued its pursuit of a de-tenure proceeding and

  that he was “not in fact suspended.” See Am. Compl., at ¶¶ 15-16.

  Second, the payroll records presented by Defendants demonstrate

  that the University reimbursed Plaintiff for all wages removed

  from his January 2019 paychecks.

       Because Plaintiff’s redressable injuries have already been

  cured through the University’s corrective action, Plaintiff would

  not be entitled to any further relief, such as punitive damages or

  attorneys’ fees, even if he could succeed in demonstrating that

  Defendant violated the FMLA.      Notably, the Third Circuit has

  confirmed that punitive damages, pain and suffering, and emotional

  distress damages are not recoverable under the FMLA. See Harris v.

                                       12
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 13 of 19 PageID: 298



  United States Postal Serv., 2018 WL 5849467, at *2 (D.N.J. Nov. 7,

  2018)(citing Brown v. Nutrition Management Services, Co., 370 F.

  App’x 267, 270 at n.3 (3d Cir. 2010).       As to attorneys’ fees,

  where “a plaintiff has no ability to obtain a favorable judgment

  for damages or equitable relief, attorney’s fees are not a

  redressable injury-in-fact because a favorable judgment is a

  prerequisite for an FMLA attorney’s fees award.” King, 2020 WL

  2108728, at *11.    As such, Plaintiff cannot maintain standing for

  his FMLA claims.


       C. New Jersey Constitutional Claims

       In the Amended Complaint, Plaintiff alleges that the

  University violated his substantive due process rights under the

  New Jersey Constitution by unlawfully interfering with his

  employment at a state institution.4       Specifically, Plaintiff

  argues that his property rights were infringed upon when the

  University threatened to suspend him without pay and begin a de-

  tenure proceeding, which culminated in salary (which was later

  reimbursed) being deducted from his January 2019 paycheck.           In

  turn, Defendant argues that these are not cognizable claims under




  4 Although Plaintiff’s Amended Complaint does not refer to any
  specific provision of the New Jersey Constitution, Plaintiff’s
  claim appears to be based upon article 1, paragraph 1 of the New
  Jersey Constitution, which recognizes all persons’ rights in
  “acquiring, possessing, and protecting property.”
                                       13
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 14 of 19 PageID: 299



  the New Jersey Constitution.      This Court once again agrees with

  Defendant.

       Substantive due process “protects individuals from the

  ‘arbitrary exercise of the powers of government’ and ‘governmental

  power [...] being used for [the] purposes of oppression.’” Harvard

  v. State, 460 N.J. Super. 433, 444 (App. Div. 2018)(quoting

  Filgueiras v. Newark Pub. Schs., 426 N.J. Super. 449, 469 (App.

  Div. 2012), certif. denied, 212 N.J. 460 (2012)). However, claims

  for substantive due process under article one, paragraph one of

  the New Jersey Constitution are “reserved for the most egregious

  governmental abuses against liberty or property rights, abuses

  that shock the conscience or otherwise offend judicial notions of

  fairness and that are offensive to human dignity.” Salah v.

  Gilson, 2013 WL 1688379, at *9 (N.J. Super. Ct. App. Div. Apr. 19,

  2013)(quoting Filgueiras, 426 N.J. Super. at 469).

       In this case, the University never suspended Plaintiff

  without pay or commenced the de-tenure proceeding against

  Plaintiff, and even if it did, Plaintiff would still lack a

  substantive due process claim.      Notably, the United States Court

  of Appeals has held that tenured public employment is not a

  property interest entitled to substantive due process protection.

  See Nicholas v. Pennsylvania State Univ., 227 F.3d 133, 142 (3d

  Cir. 2000). In Nicholas, the Third Circuit noted that tenured

  public employment “is a wholly state-created contract right,”

                                       14
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 15 of 19 PageID: 300



  which “bears little resemblance to other property rights and

  interest that been deemed fundamental under the Constitution.” Id.

  at 143.

       Logically, if public employees cannot assert a property

  interest in continued tenured employment, they also cannot assert

  a claim for continued salary from that same employment.

  Therefore, Plaintiff cannot state a substantive due process claim

  under the New Jersey Constitution for a property interest in

  salary withheld during the period of time that the University had

  intended to suspend him without pay.5


       D. FMLA Claims

       Although the Court finds that Plaintiff lacks standing for

  his FMLA claims, the Court still addresses Defendant’s argument

  that Plaintiff fails to state a claim for either FMLA interference

  or retaliation.    The Court finds that, even if Plaintiff had

  alleged a redressable injury-in-fact, both the FMLA interference

  and retaliation causes of action are deficient as a matter of law.

       First, to state an FMLA interference claim, a plaintiff must

  allege that: (1) he was an eligible employee under the FMLA; (2)

  the defendant was an employer subject to the FMLA's requirements;

  (3) the plaintiff was entitled to FMLA leave; (4) the plaintiff




  5 Even Plaintiff could state a claim, it would be moot because
  Plaintiff’s salary has already been repaid. See supra, at n.3
                                       15
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 16 of 19 PageID: 301



  gave notice to the defendant of his intention to take FMLA leave;

  and, (5) the plaintiff was denied benefits to which he was

  entitled under the FMLA. Ross v. Gilhuly, 755 F.3d 185, 191-92 (3d

  Cir. 2014). “Put more succinctly, [to] state a claim for

  interference, an ‘employee only needs to show that he was entitled

  to benefits under the FMLA and that he was denied them.’” Callison

  v. City of Phila., 430 F.3d 117, 119-20 (3d Cir. 2005). The

  employee need not show discriminatory intent. Id. at 120.

       In this case, Plaintiff’s allegations of future, hypothetical

  interference with his FMLA rights are insufficient to state a

  claim.   As a preliminary matter, “for an interference claim to be

  viable, the plaintiff must show that FMLA benefits were actually

  withheld.” Capps v. Mondelez Glob., LLC, 847 F.3d 144, 156 (3d

  Cir. 2017).    Here, Plaintiff has not alleged that he was ever

  denied the opportunity to take FMLA leave.        Rather, Plaintiff

  contends that Defendant’s actions “will interfere with Dr. Pontes’

  ability to take future FMLA leave as they have created in him a

  fear that doing so will subject him to disciplinary proceedings.”

  Am. Compl., at ¶ 25 (emphasis added).       These allegations are

  purely conjectural and hypothetical.       Absent any allegation that

  FMLA benefits were actually withheld, Plaintiff’s cause of action

  for FMLA interference must be dismissed.

       Second, to plead a claim for FMLA retaliation, the Complaint

  must contain enough facts to plausibly suggest that the plaintiff:

                                       16
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 17 of 19 PageID: 302



  (1) took FMLA leave; (2) suffered an adverse employment action;

  and, (3) that the adverse action was causally related to his

  leave. Hansler v. Lehigh Valley Hosp. Network, 798 F.3d 149, 158-

  59 (3d Cir. 2015).     As Plaintiff admits that he was not suspended

  and that the University never pursued a de-tenure proceeding, the

  only possible adverse employment action would be the reduction in

  his January 2019 compensation, which has since been refunded.6

       The University’s June 4, 2018 disciplinary letter, attached

  to Plaintiff’s initial complaint and properly considered on this

  Motion to Dismiss, states that Plaintiff was disciplined for his

  “absence without notification, dereliction of instructional

  duties, and the fact that this is not the first time he has

  engaged in this kind of conduct.” [Dkt. No. 1-3].

       Rather suggesting that the University’s stated reasons for

  discipline were pretextual, Plaintiff’s own allegations imply that

  the University had a legitimate, non-discriminatory, and non-

  retaliatory reason for imposing discipline.        Indeed, Plaintiff

  admits that that he left the Country on a one-way ticket to India,


  6 Plaintiff only alleges that he requested and took one FMLA
  leave, beginning on March 24, 2018. Although Plaintiff seemingly
  invokes the FMLA in relation to his unrequested absence from
  campus in the fall of 2017, Plaintiff never alleged that he
  requested FMLA leave on that occasion. Instead, Plaintiff
  informed his supervisor only that he was attending to an
  “emergency personal matter.” As Plaintiff never alleges that he
  requested or took FMLA leave in the fall of 2017, Plaintiff cannot
  maintain a cause of action for FMLA retaliation in relation to
  that absence from campus.
                                       17
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 18 of 19 PageID: 303



  remained in India beyond the end of spring break, and was out of

  the country for a week before he was approved for FMLA leave.

       For example, in the Amended Complaint, Plaintiff alleges that

  he was forced to request FMLA leave after his mother sustained

  injuries in a fall on Wednesday, March 21, 2018.         However, the

  University’s academic calendar indicates that spring break ended

  on Saturday, March 17, 2018.7      In turn, Plaintiff own allegations

  amount to a concession that he had already remained in India for

  four days past the end of spring break by the time he requested

  FMLA leave.    Additionally, Plaintiff acknowledges that his FMLA

  leave was not approved until March 24, 2018, a full week after

  spring break had ended.     As such Plaintiff essentially concedes

  that he was he was “absent from the classroom without

  justification” from March 18th to 23rd.

        Even accepting the allegations in Plaintiff’s Amended

  Complaint as true, these allegations fail to support any inference

  of that the University’s stated reasons for discipline were

  pretextual and causally connected to Plaintiff’s approved FMLA




  7 As previously discussed, supra, at n.1, Plaintiff specifically
  alleges that he timed his trip to coincide with spring break,
  therefore, the University’s academic calendar is integral to this
  claim and provides context for the dates of Plaintiff’s trip.


                                       18
Case 1:18-cv-17317-RMB-KMW Document 35 Filed 07/23/20 Page 19 of 19 PageID: 304



  leave.   Accordingly, Plaintiff fails to state a claim for

  retaliation under the FMLA.8



  IV.   CONCLUSION

        As previously noted, to the extent Plaintiff can set forth a

  good faith argument that this Court is mistaken about the

  authenticity or meaning of the academic calendar and payroll

  records, submitted by Defendant and considered by the Court,

  Plaintiff may set forth those arguments in a motion for

  reconsideration.    However, given that those documents appear to be

  authentic and unambiguous, the Court sees no reason to convert the

  motion into one for summary judgment or open discovery.

  Accordingly, Defendant’s Motion to Dismiss will be GRANTED and

  Plaintiff’s Amended Complaint will be DISMISSED.         An appropriate

  Order shall issue on this date.


  DATED: July 23, 2020
                                            s/Renée Marie Bumb
                                            RENÉE MARIE BUMB
                                            UNITED STATES DISTRICT JUDGE




  8 Even if Plaintiff had alleged causality, his claim for FMLA
  retaliation would have been moot because his discipline was
  rescinded and he was reimbursed for all lost wages.
                                       19
